DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on November 2, 2021. 
Claims 1-12, and the specification have been amended. 
No new claims have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on November 2, 2021 have been fully considered but are not persuasive. Applicant argues that WATANABE fails to disclose “a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users and a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes executed in response to requests made by the plurality of users,” and that WATANABE appears to merely disclose the correlation coefficient of the number of observations for each successive application of the event-occurred application.
The Examiner respectfully disagrees. First of all, the Examiner notes that claim 1 recites “using at least one of a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users and a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes executed.” In other words, only one of a user-related weight and process-related weight is required to meet the limitations of the claim, not both. 
Furthermore, WATANABE teaches using at least one of a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users and a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes executed in response to requests made by the plurality of users (WATANABE [0076] teaches identifying applications by application IDs, where [0138-0142] teach calculating the correlation coefficient of the number of observations for each successive application, where correlation coefficient between application ID APL-A and application ID APL-B is 85%, where an application with a correlation coefficient equal to or larger than the correlation threshold is determined as a correlated application; see also FIG. 12).
Therefore, ARAKI in view of WATANABE teaches the above limitation as outlined in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 7-8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim recites the limitation “each of the requests” in second last line. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the examiner construes the limitation to mean “each 
Accordingly, regarding claim 4, the limitation “the requests” in last line is construed to mean “the each requests.”
Regarding claim 7, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claim 8, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar rationale.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over ARAKI (Pub No.: US 2018/0143764 A1), hereafter ARAKI, in view of WATANABE (Pub. No.: US 2018/0101413 A1), hereafter WATANABE.
Regarding claim 1, ARAKI teaches:
An information processing apparatus comprising: a memory; and a processor coupled to the memory (ARAKI [0020] teaches a processor of a general purpose computer executing instructions, where [0030] teaches information handling devices 102 may include storage devices such as tape devices or the like),
perform control to store data on the memory (ARAKI [0061-0063] & FIG. 3 teach data grouping module 104 includes file management module 304, which facilitates migrating and/or storing files on tape cartridges);
determine a correlation between a plurality of pieces of data, based on pieces of attribute information of the plurality of pieces of data (ARAKI [0031] teaches the data grouping module 104 detects a relationship between a first file and a second file by calculating a degree of relevance (i.e. correlation) between the first file and the second file based on the relationship, and groups the first and second file in response to the degree of relevance being greater than a threshold degree of relevance in order to facilitate efficient access to files that have been used together and provide faster access for applications to files stored on a tape cartridge; [0038] teaches detecting the relationship between the files based on time periods 
dispose pieces of data having a high correlation among the plurality of pieces of data at neighboring locations on the memory (ARAKI [0043] teaches because of a high degree of relevance between the files, the files may be stored together on one tape cartridge; [0058] also teaches grouping the files such that they are stored together on a tape cartridge),
the memory is a sequential access medium (see tape cartridge in ARAKI [0043] & [0058] above),
the processor is configured to: determine the correlation between the plurality of pieces of data, using at least one of a user-related weight indicating a correlation […] of users and a process-related weight indicating a correlation […] of processes executed in response to requests made by the plurality of user
determine an order such that the plurality of pieces of data are disposed on the memory in descending order of the correlation (ARAKI [0043] & [0058] teach the files are stored together on a tape cartridge based on having a high degree of relevance between the files, where the next set of files stored subsequently would not have a high degree of relevance compared to the set of files that were previously stored because of the high degree of relevance).
ARAKI does not appear to explicitly teach a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users and a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes.
However, WATANABE teaches a user-related weight indicating a correlation which is assigned to each pair of users included in a plurality of users (WATANABE [0076] teaches identifying applications by application IDs, where [0138-0142] teach calculating the correlation coefficient of the number of observations for each successive application, where correlation coefficient between application ID APL-A and application ID APL-B is 85%, where an application with a correlation coefficient equal to or larger than the correlation threshold is determined as a correlated application; see also FIG. 12),
a process-related weight indicating a correlation which is assigned to each pair of processes included in a plurality of processes (see WATANABE [0076], [0138-0142], and FIG. 12 above).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of ARAKI and WATANABE before them, to modify ARAKI’s data storage system grouping data based on correlation of applications as taught by WATANABE. Using the known technique of calculating correlation between applications to provide the predictable result of 
Regarding claim 5, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ARAKI also teaches A non-transitory computer-readable recording medium having stored therein a storage control program for causing a computer to execute a process (see ARAKI [0018]).
Regarding claim 9, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. ARAKI also teaches:
A storage system comprising: an application server configured to acquire data from a user (ARAKI [0028-0029] teach system 100 includes 
a proxy server configured to store pieces of attribute information of a plurality of pieces of data (ARAKI [0072-0074] & FIG. 4 teach GPFS Storage System 410 includes file access histories DB 420, directed file relevance degree calculation module, and directed file relevance degree DB 424);
a storage control apparatus configured to perform control to store data on a memory (ARAKI [0061-0063] & FIG. 3 teach data grouping module 104 includes file management module 304, which facilitates migrating and/or storing files on tape cartridges),
wherein the application server is configured to transmit the data which is acquired from the user to the storage control apparatus via the proxy server (ARAKI [0030] teaches information handling devices 102 storing data, where [0031] teaches data grouping module 104 detects a relationship between a first file and a second file, i.e. the files are sent to the data grouping module, and [0074] teaches directed file relevance degree calculation module 422 calculates the directed degree of relevance for the files).
Regarding claim 2, ARAKI in view of WATANABE teaches the elements of claim 1 as outlined above. ARAKI in view of WATANABE also teaches:
wherein the user-related weight and the process-related weight are corrected based on monitoring information which is obtained by monitoring the plurality of processes (WATANABE FIG. 13 & [0131] teach determination time interval is a time used for extracting combinations of applications, for which the same type of events have been performed; FIG. 8 & [0117] teach a correlation determination process (S36), where FIG. 10 illustrates the correlation determination process, where [0127] teaches in S41, the controller updates correlation observation information on the basis of the event log, followed by looping back to S31 and S35 in FIG. 8).
The same motivation that was utilized for combining ARAKI and WATANABE as set forth in claim 1 is equally applicable to claim 2. 
Regarding claim 3, ARAKI in view of WATANABE teaches the elements of claim 1 as outlined above. ARAKI in view of WATANABE also teaches wherein each of the pieces of attribute information includes at least one of a frequency with which the corresponding piece of data is written, a frequency with which a corresponding piece of data is read, generation time of the corresponding piece of data, an identifier of a user using the corresponding piece of data, an identifier of a process executed in response to each of the requests, or an identifier of an event that occurs in response to a request which is made by the user (ARAKI [0038] teaches detecting the relationship between the files based on time periods during which the files are accessed (i.e. identifier of an event that occurs in response to a request which is made by the user)). 
Regarding claim 4, ARAKI in view of WATANABE teaches the elements of claim 3 as outlined above. ARAKI in view of WATANABE also teaches:
wherein the processor is configured to: determine the user-related weight, based on a difference between values of identifiers of the users using the corresponding pieces of data (see WATANABE [0076] and [0138-0142] above, where [0052] & [0105] teach applications are provided to users, and ARAKI [0040] teaches the degree of relevance may be based on whether users perform a certain task for a period of time during which a user views two files together in a short period of time);
determine the process-related weight based on a difference between values of identifiers of the processes executed in response to the requests (WATANABE [0076] teaches identifying applications by application IDs, where [0138-0142] teach calculating the correlation coefficient of the number of observations for each successive application, where correlation coefficient between application ID APL-A and application ID APL-B is 85%, where an application with a correlation coefficient equal to or larger than the correlation threshold is determined as a correlated application; see also FIG. 12; ARAKI [0079] teaches classifying the first file as a reference file, wherein the reference file is associated with a task, and classifying the second file as an output file, wherein the output file is associated with the task, and detecting the relationship based on the classification of the first and second files).
The same motivation that was utilized for combining ARAKI and WATANABE as set forth in claim 1 is equally applicable to claim 4. 
Regarding claim 6, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 7, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 8, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 10, the claim recites similar limitation as corresponding claim 2 and is rejected for similar reasons as claim 2 using similar teachings and rationale.
Regarding claim 11, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 12, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
VEUGEN (Pub. No.: US 2014/0304277 A1) – “Recommender and media retrieval system that record group information” relates to determining a set of user IDs that has highest correlation values.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138